Citation Nr: 1732645	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to January 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which reopened but continued to deny the claims.  In August 2016, a Travel Board hearing was held before the undersigned in Chicago; a transcript is in the Veteran's record.  

[Because whether new and material evidence has been received to reopen a previously finally denied claim goes to the Board's jurisdiction to address the claim on the merits, that is the threshold matter that must be addressed by the Board, and how the claims are characterized.]


FINDINGS OF FACT

1.  An unappealed May 1985 rating decision denied the Veteran service connection for left and right knee disabilities essentially based on a finding that such disabilities preexisted service and were not shown to have been aggravated therein.

2.  Evidence received since the May 1985 rating decision suggests that the left and right knee disabilities did not pre-exist service, but rather, were incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for left and right knee disabilities; and raises a reasonable possibility of substantiating such claims.

3.  On de novo review, it is reasonably shown that the Veteran's left and right knee disabilities, specifically Osgood-Schlatter's disease with osteoarthritis of both knees, became manifest in service and have persisted since.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claims of service connection for left and right knee disabilities may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  On de novo consideration, service connection for left and right knee Osgood-Schlatter's disease with osteoarthritis is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claims.  Inasmuch as this decision grants the benefits sought (grants service connection), there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant herein.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A May 1985 rating decision denied service connection for left and right knee disabilities based essentially on a finding that such disabilities preexisted service and were not aggravated therein.  She did not appeal that rating decision, or submit new and material evidence within a year following, and it became final and is the last prior final rating decision in the matter.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the May 1985 rating decision included service treatment records (STRs) and other service records.  Evidence received since the May 1985 rating decision includes competent (medical) evidence, specifically a February 2011 medical opinion, relating her knee disabilities directly to service, and statements by the Veteran that she did not have preexisting knee disabilities upon entrance in service.  See November 2009 statement and August 2016 Board hearing transcript.    

The Veteran's lay statement and testimony (the credibility of which are presumed for the purpose of reopening), and the February 2011 medical opinion are new evidence, in that they were not part of the record at the time of the prior final denial, and material, in that they tend to show she did not have knee disabilities preexisting service, but rather that her initial knee injuries were sustained in service.  The nature of this new evidence raises a reasonable possibility of substantiating the claims.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claims of service connection for left and right knee disabilities may be reopened.

The Board's analysis proceeds to de novo consideration of the claims.  The Board finds that the Veteran is not prejudiced by the Board so proceeding, as the RO reopened and denied the claims following de novo review of the evidence (and in light of the determinations herein).  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's May 1978 entrance examination is silent regarding preexisting knee disability; her lower extremities were normal on clinical evaluation and she denied history of knee problems.  Accordingly, she is entitled to the presumption of soundness on entry in service with respect to knee disability, which may only be rebutted by clear and unmistakable evidence of preexistence.  And if the presumption of soundness is rebutted, she is entitled to a further presumption that if the disability was manifested in service, it was aggravated therein, which, likewise, may only be rebutted by clear and unmistakable evidence (such as that there was no increase in disability during service or that any increase in disability was due to the natural progression).  38 U.S.C.A. §§ 1111, 1153 (West 2015); 38 C.F.R. § 3.306 (2015); see Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  

The Veteran's STRs contain more than a dozen separate notations, beginning in September 1978, regarding complaints of bilateral knee pain exacerbated by running, excessive walking, and climbing stairs.  See October 10, 1979 and September 17, 1980 treatment records.  The diagnoses included chondromalacia of both knees (February 27, 1980) and bilateral Osgood-Schlatter's disease (December 16, 1980).  A December 1980 Medical Board determination notes final diagnoses of residual bilateral Osgood-Schlatter's disease with painful ossicle at right tibial tubercles and subluxing patellae with patellae alta bilaterally.  The Medical Board found her unfit for further military service and held that the disabilities were neither incurred in, nor aggravated by, her active duty service.  

In a November 2009 statement, the Veteran reported that she developed Osgood-Schlatter's disease during service from running on concrete in military boots. 
June 2010 knee x-rays showed right knee moderate tricompartmental osteoarthritis, with subchondral cysts of the medial femoral condyle and patellofemoral joint, and left knee mild to moderate osteoarthritis with an intraarticular body in the medial joint recess. 

A February 2011 private medical opinion from Dr. S.J.C. notes that the Veteran has pain, swelling, and impairment in both knees, including osteoarthritis, due to residuals of Osgood-Schlatter's disease and injuries in the military.  Dr. S.J.C. noted that he reviewed the Veteran's military records.

On September 2011 VA knee and lower leg examination, the diagnosis was bilateral Osgood-Schlatter's disease with findings of patella alta bilaterally and degenerative osteoarthritis of both knees symptomatic.  The examiner opined it less likely than not that the Veteran's "history of subluxing patella with patella alta bilaterally was related to any service injury and is more of a development process.  The arthritis process is attributable to age and also the Veteran's findings of obesity."  As to the diagnosis of bilateral Osgood-Schlatter's disease, the examiner opined it less likely than not related to any injury in service.  He explained that such most likely occurred before service and was not permanently worsened or aggravated beyond its natural progression by service.  He further explained that Osgood-Schlatter's disease is not a disease, but rather an overuse injury commonly affecting teenage boys during childhood sports.

At the August 2016 Board hearing, the Veteran testified that she did not have any knee problems prior to service.  She testified that after completing basic training, she began to experience knee problems; her symptoms worsened throughout service, and she was medically discharged due to her left and right knee disabilities.  

As noted above, the Veteran is entitled to the presumption of soundness as a knee disability was not noted on her service entrance examination.  The Board notes that the September 2011 VA examiner opined that the Veteran's right and left knee disabilities "most likely occurred before service."  This finding appears to be premised on the Medical Board determination that resulted in the Veteran's discharge from service.  However, supporting medical evidence is needed to establish a preexisting condition.  Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The examiner's conclusion that the Veteran's knee disabilities "most likely" preexisted service is not clear and unmistakable evidence that the knee disabilities preexisted service; notably, the file does not contain any competent medical evidence to that effect.  Accordingly, the Board finds that the Veteran did not have preexisting left and right knee disabilities upon entrance in service.     

The analysis proceeds to the Veteran's direct service connection theory of entitlement.  As noted above, she has a current diagnosis of bilateral Osgood-Schlatter's disease and degenerative osteoarthritis.  During service, she received diagnoses of bilateral knee chondromalacia and bilateral Osgood-Schlatter's disease with painful ossicle at right tibial tubercles and subluxing patellae with patellae alta bilaterally.  She has testified that her knee pain has persisted since service, and a February 2011 medical statement from a treating physician notes that she has pain, swelling, and impairment in both knees, including osteoarthritis, from residuals of Osgood-Schlatter's disease and injuries in the military.      

In summary, rather than showing clear and unmistakable evidence of a preexisting bilateral knee disability upon entrance to service, the record instead reasonably shows that the Veteran's current bilateral Osgood-Schlatter's disease (and consequent degenerative osteoarthritis) was incurred in service; has persisted since; and is related to her knee complaints and diagnoses in service.  The opinion by the VA examiner against the Veteran's claim essentially supports it (by indicating that Osgood-Schlatter's disease most commonly appears in teen-age boys due to overuse from sports); that indicates that the disability can be due to trauma (such as from the rigors of military training, as alleged).  [The Board observes that the Veteran is not a boy, and that her Osgood-Schlatter's appeared not upon participation in sports as a teen-ager, but upon participation in military  training.]  Resolving any remaining reasonable doubt regarding the etiology of the claimed knee disabilities in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that service connection for left and right knee Osgood-Schlatter's disease and degenerative osteoarthritis is warranted.


ORDER

Service connection for left and right knee Osgood-Schlatter's disease with osteoarthritis is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


